Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant is advised that the Examiner assigned to this Application has changed. The Examiner currently assigned to this Application is Aradhana Sasan, whose contact information can be found at the end of this action. Applicant is further advised that this Application is currently assigned to Art Unit 1615.
The Amendments, Remarks, and Request for Continued Examination filed on 11/23/21 are acknowledged.
Claims 9-15 and 17-18 were cancelled. Claim 1 was amended. 
Claims 1-8, 16, and 19 are pending and are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/21 has been entered. 


Response to Amendments/Arguments
Rejection of claims under 35 USC § 103
Applicant’s arguments (Pages 4-9, filed 11/23/21) with respect to the rejection of claims 1-8 and 16-18 under 35 USC § 103 as being unpatentable over Tezel et al. (WO 2014/081969 A1) in view of Tanaka et al. (WO 97/24129) and further in view of Schmitt et al. (US 2013/0317457 A1) have been fully considered. 
Applicant argues that the experimental data set forth in the instant application is in fact unexpected in view of the teachings of Tezel and Tanaka.
Example 1 in the instant Specification (Pages 26-27, [0078]-[0080], and Figure 1) discloses the application of trehalose to six excised porcine lenses (ex vivo) . Example 1 does not disclose that just trehalose/a non-reducing sugar and a buffer were injected intravitreally as recited in the instant claims. 
Example 2 in the instant Specification (Pages 27-28, [0081]-[0083], and Figure 2) discloses the administration of trehalose-containing compositions to the eye lens in pig eyes (in vivo model). The trehalose-containing compositions disclosed in the instant Specification do not consist of only trehalose/a non-reducing sugar and buffer. Rather, the trehalose-containing compositions disclosed in the instant Specification are injectable compositions which necessarily contain a suspension for the particulate trehalose and/or carriers for injection (Page 15, [0047] of the instant Specification).
There is a comparison in the instant Specification with the biogel composition disclosed by Tezel et al. (Example 2 - Pages 27-28, [0081]-[0083], and Figure 2) which shows that formulations containing trehalose particles are effective in preventing oxidative damage to the lens. Also, Applicant’s arguments regarding Tanaka only 
However, upon further consideration, new ground(s) of objection and rejection under 35 U.S.C. 112(a) are made below.
Specification
The disclosure is objected to because of the following informalities: On Page 27, [0079], line 3, the publication number for Tezel et al. should be corrected from “WO201408168” to recite “WO2014081969A1.” Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 2, the article “a” should be added before the term “subject.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or This is a new matter rejection. Amended claim 1 recites the transitional phrase “consisting of” in line 4; and new claim 19 also recites “consisting of” in line 2.  This phrase is not present in the original specification and is considered new matter. 
After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter. The transitional phrase “consisting essentially of” is used in the instant specification with respect to the constituents of the ophthalmic composition several times (Page 2, [0005]), Page 5, [0020], Page 8, [0031], Page 18, [0052], Page 24, [0068], Page 29, [0085] & [0086], etc.). The instant specification discloses that the ophthalmic composition consists essentially of an aqueous suspension of particles of a non-reducing sugar or a hydrate thereof (Page 24, [0068]). 
Moreover, instant claims 1 and 19 recite that the claimed ophthalmic composition is administered to a subject via intravitreal injection. An intravitreal injection or intravitreal injectable composition that consists of only a non-reducing sugar and buffer without any suspension, an aqueous/non-aqueous solution, or carrier(s) for the non-reducing sugar and buffer is not disclosed in the instant specification. 
Example 1 in the instant Specification (Pages 26-27, [0078]-[0080], and Figure 1) discloses the application of trehalose to six excised porcine lenses (ex vivo) . 
Example 2 in the instant Specification (Pages 27-28, [0081]-[0083], and Figure 2) discloses the administration of trehalose-containing compositions to the eye lens in pig eyes (in vivo model). The trehalose-containing compositions disclosed in the instant Specification do not consist of only trehalose and buffer. Rather, the trehalose-containing compositions disclosed in the instant Specification are injectable compositions which necessarily contain a suspension for the particulate trehalose and/or carriers for injection (Page 15, [0047] of the instant Specification).
Therefore, the limitation of “consisting of” was not set forth and is considered new matter.
Dependent claims 2-7 and 16 are also rejected because they depend on claims that recite the phrase “consisting of”, which is new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites the transitional phrase “consisting of” in line 4 which is considered closed language. However, claim 8, which is dependent on claim 1, recites the transitional phrase “consists essentially of” in line 1, which is considered open language. Therefore, claim 8 improperly broadens claim 1 and does not properly further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615